DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-23 and 25 of U.S. Patent No. 10,678,822 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the granted patent.
Instant Application 					Granted Patent
1. A computer-implemented method for query expansion using a graph of question and answer vocabulary, the method comprising: providing a graph of question word nodes and answer word nodes generated from a set of 













2. The method as claimed in claim 1, wherein applying spreading activation, propagates a signal in all directions across question word nodes and answer word nodes that are directly or indirectly connected to activated input nodes.


3. The method as claimed in claim 1, further comprising capturing user feedback on results of the user query input into a search engine using the candidate words for expansion and using the user feedback to update the graph.


4. The method as claimed in claim 1, wherein the user query input is a question input and activation of input nodes activates question word nodes.

5. The method as claimed in claim 4, wherein the user query input includes an answer input in addition to the question input and activation of input nodes activates answer word nodes in addition to the question word nodes.

6. The method as claimed in claim 5, wherein the user query input includes an answer input in addition to a question input to refine search results to a style of answer and the candidate words are used for refinement of the search results to an answer style.


7. The method as claimed in claim 1, wherein activation of input nodes in the graph activates nodes with overlapping surface forms and lemma forms of the words in the user query input.




9. The method as claimed in claim 1, wherein providing the graph comprises: providing the set of training data in a given domain in the form of training question texts and training answer texts; identifying disjoint answer words in the training answer text that do not occur in the associated training question text; generating the graph by adding nodes to the graph as question word nodes and answer word nodes, wherein the answer word nodes are for the identified disjoint words in the set of training data; and adding edges between a disjoint pair of a question word in a training question and a disjoint answer word in an associated training answer.





10. A computer-implemented method for query expansion using a graph of question and answer vocabulary, the method comprising: providing a set of training data in a given domain in the form of training question texts and training answer texts; identifying disjoint answer words in a training answer text that do not occur in an associated training question text; adding nodes to a graph as question word nodes and answer word nodes, wherein the answer word nodes are for the identified disjoint answer words in the set of training data; and adding edges to the graph between a disjoint pair of a question word in a training question and a disjoint answer word in an associated training answer.






11. The method as claimed in claim 10, wherein adding edges to the graph comprises creating edges only between question word and answer word pairs with the question words and answer words having lexical or semantic relationships.

12. The method as claimed in claim 10, wherein providing the graph includes providing relationship definitions for edges between question word and answer word pairs and providing a different weighting for at least one relationship definition of one edge.


13. The method as claimed in claim 10, wherein adding nodes to the graph as question word nodes comprises conditionally selecting 

14. A system for query expansion using a graph of question and answer vocabulary, the system comprising: a processor; and a memory communicatively coupled to the processor and configured to store computer program instructions; wherein the processor is configured to execute the computer program instructions to: provide a graph of question word nodes and answer word nodes generated from a set of training data for a given domain in the form of training question texts and training answer texts, wherein the answer word nodes are of disjoint words that do not occur in both a training question text and an associated training answer text, and edges are provided between a disjoint pair of a question word node for a question word in a training question and an answer word node for a disjoint answer word in an associated training answer; and return a result of activated nodes 













15. The system as claimed in claim 14, wherein the processor is further configured to capture user feedback on results of a user query input into a search engine using the candidate words for expansion and to update the graph using the user feedback.



17. The system as claimed in claim 14, wherein the user query input is a question input, and/or an answer input and the graph input component activates question word nodes and/or answer word nodes.


18. The system as claimed in claim 17, wherein a user query input includes an answer input in addition to the question input to refine search results to a style of answer, and wherein the graph output component returns a result of activated nodes that are used as candidate words for refinement of the search results to an answer style.












20. The system as claimed in claim 19, wherein the processor is further configured to: provide a weighting for a question word node based on the frequency of occurrence of a question word of the question word node in the set of training data and the frequency of occurrence of an answer word of an answer word node in the set of training data; and provide weightings of edges between nodes configured to weight an edge according to the frequency of a disjoint question word and answer word pair across the set of training data.



21. The system as claimed in claim 19, wherein the processor is configured to create 

22. The system as claimed in claim 19, wherein the processor is configured to provide relationship definitions for edges between question word and answer word pairs and providing a different weighting for at least one relationship definition of one edge.


23. The system as claimed in claim 19, wherein the processor is configured to receive user feedback on results of a user query input into a search engine using the candidate words for expansion and a graph updating component for applying the user feedback to the graph.



25. A computer program product for query expansion using a graph of question and answer vocabulary, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: provide a graph of question word nodes and answer word nodes generated from a set of training data for a given domain in the form of training question texts and training answer texts, wherein the answer word nodes are of disjoint words that do not occur in both a training question text and an associated training answer text, and edges are provided between a disjoint pair of a question word node for a question word in a training question and an answer word node for a disjoint answer word in an associated training 

question and answer vocabulary, the method comprising: providing a graph of 

for a given domain in the form of training question texts and training answer 
texts, wherein the answer word nodes are of disjoint words that do not occur in 
both a training question text and an associated training answer text, and edges 
are provided between a disjoint pair of a question word node for a question 
word in a training question and an answer word node for a disjoint answer word 
in an associated training answer;  providing weightings for the question word 
nodes, the answer word nodes, and edges based on frequency data of words in the 
set of training data;  receiving a user query input;  activating input nodes in 
the graph for at least some words in the user query input;  and applying 
spreading activation through the graph using the weightings to result in a top 

of the user query input. 
 
    2.  The method as claimed in claim 1, wherein applying spreading 
activation, propagates a signal in all directions across question word nodes 
and answer word nodes that are directly or indirectly connected to the input 
nodes. 
 
    3.  The method as claimed in claim 1, further comprising capturing user 
feedback on results of a user query input into a search engine using the 
candidate words for expansion and using the user feedback to update the graph. 
 
    4.  The method as claimed in claim 1, wherein a user query input is a 
question input and activating input nodes activates question word nodes. 

    5.  The method as claimed in claim 4, wherein a user query input includes 
an answer input in addition to the question input and activating input nodes 
activates answer word nodes in addition to question word nodes. 
 
    6.  The method as claimed in claim 5, wherein a user query input includes 
an answer input in addition to a question input to refine search results to a 
style of answer and the candidate words are used for refinement of the search 
results to an answer style. 
 
    7.  The method as claimed in claim 1, wherein activating input nodes in the 
graph activates nodes with overlapping surface forms and lemma forms of the 
words in the user query input. 
 

graph applies edge relationship definitions for edges between question word and 
answer word pairs with different weightings for each relationship definition of 
an edge. 
 
    9.  The method as claimed in claim 1, wherein providing the graph 
comprises: providing the set of training data in a given domain in the form of 
training question texts and training answer texts;  identifying disjoint answer 
words in the training answer text that do not occur in the associated training 
question text;  generating the graph by adding nodes to the graph as question 
word nodes and answer word nodes, wherein the answer word nodes are for the 
identified disjoint words in the set of training data;  and adding edges 

disjoint answer word in an associated training answer. 
 
10.  A computer-implemented method for query expansion using a graph of 
question and answer vocabulary, the method comprising: providing a set of 
training data in a given domain in the form of training question texts and 
training answer texts;  identifying disjoint answer words in a training answer 
text that do not occur in an associated training question text;  adding nodes 
to a graph as question word nodes and answer word nodes, wherein the answer 
word nodes are for the identified disjoint answer words in the set of training 
data;  adding edges to the graph between a disjoint pair of a question word in 
a training question and a disjoint answer word in an associated training 

data of words in the set of training data. 
 
13.  The method as claimed in claim 10, wherein adding edges to the graph 
comprises creating edges only between question word and answer word pairs with 
the question words and answer words having lexical or semantic relationships. 

14.  The method as claimed in claim 10, wherein providing the graph 
includes providing relationship definitions for edges between question word and 
answer word pairs and providing a different weighting for at least one 
relationship definition of one edge. 

15.  The method as claimed in claim 10, wherein adding nodes to the graph 
as question word nodes comprises conditionally selecting words from the 


16.  A system for query expansion using a graph of question and answer 
vocabulary, the system comprising: a processor;  and a memory communicatively 
coupled to the processor and configured to store computer program instructions;  
wherein the processor is configured to execute the computer program 
instructions to: provide a graph of question word nodes and answer word nodes 
generated from a set of training data for a given domain in the form of 
training question texts and training answer texts, wherein the answer word 
nodes are of disjoint words that do not occur in both a training question text 
and an associated training answer text, and edges are provided between a 
disjoint pair of a question word node for a question word in a training 

training answer;  provide weightings for the nodes and edges based on frequency 
data of words in the set of training data;  receive a user query input;  
activate input nodes in the graph for at least some words in the user query 
input;  apply spreading activation through the graph using the weightings;  and 
return a result of a top n most highly activated nodes that are output as 
candidate words for expansion of the user query input. 
 
17.  The system as claimed in claim 16, wherein the processor is further 
configured to capture user feedback on results of a user query input into a 
search engine using the candidate words for expansion and to update the graph 
using the user feedback. 
 




18.  The system as claimed in claim 16, wherein the user query input is a 
question input, and/or an answer input and the graph input component activates 
question word nodes and/or answer word nodes. 
 
19.  The system as claimed in claim 18, wherein a user query input includes 
an answer input in addition to the question input to refine search results to a 
style of answer, and wherein the graph output component returns a result of a 
top n most highly activated nodes that are used as candidate words for 
refinement of the search results to an answer style. 
 

vocabulary, the system comprising: a processor;  and a memory communicatively 
coupled to the processor and configured to store computer program instructions;  
wherein the processor is configured to execute the computer program 
instructions to: provide a set of training data in a given domain in the form 
of training question texts and training answer texts;  identify disjoint answer 
words in a training answer text that do not occur in both an associated 
training question text;  add nodes to a graph as question word nodes and answer 
word nodes, wherein the answer word nodes are for the identified disjoint 
answer words in the set of training data;  add edges between a disjoint pair of 
a question word in a training question and a disjoint answer word in an 

based on frequency data of the words in the set of training data. 
 
    21.  The system as claimed in claim 20, wherein the processor is further 
configured to: provide weightings for the nodes configured to weight the nodes 
by the frequency of occurrence of the question word of a question word node in 
the set of training data and the frequency of occurrence of the answer word of 
an answer word node in the set of training data;  and provide weightings of 
edges between nodes configured to weight an edge according to the frequency of 
the disjoint question word and answer word pair across the set of training 
data. 
 
    22.  The system as claimed in claim 20, wherein the processor is configured 

question words and answer words having lexical or semantic relationships. 
 
23.  The system as claimed in claim 20, wherein the processor is configured 
to provide relationship definitions for edges between question word and answer 
word pairs and providing a different weighting for at least one relationship 
definition of one edge. 
 
    24.  The system as claimed in claim 20, wherein the processor is configured 
to receive user feedback on results of a user query input into a search engine 
using the candidate words for expansion and a graph updating component for 
applying the user feedback to the graph. 
 
    





25.  A computer program product for query expansion using a graph of 
question and answer vocabulary, the computer program product comprising a 
computer readable storage medium having program instructions embodied 
therewith, the program instructions executable by a processor to cause the 
processor to: provide a graph of question word nodes and answer word nodes 
generated from a set of training data for a given domain in the form of 
training question texts and training answer texts, wherein the answer word 
nodes are of disjoint words that do not occur in both a training question text 
and an associated training answer text, and edges are provided between a 

question and an answer word node for a disjoint answer word in an associated 
training answer;  provide weightings for the nodes and edges based on frequency 
data of the words in the set of training data;  receive a user query input;  
activate input nodes in the graph for at least some words in the user query 
input;  and apply spreading activation through the graph using the weightings 
to result in a top n most highly activated nodes that are used as candidate 
words for expansion of the user query input.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. Claim 1 recites a computer-implemented method for query expansion using a graph of question and answer vocabulary, the method 
Claim 2 recites “wherein applying spreading activation, propagates a signal in all directions across question word nodes and answer word nodes that are directly or indirectly connected to activated input nodes.” This limitation does not specify what the signal is or add anything to the manner in which the signal is propagated. Therefore, the claim is considered to be directed to a mathematical formula or equation, or organizing human activity, because the claims require gathering data, and based on the data apply a model to output results to a user. This judicial exception is not integrated into a practical application because the claims do not affirmatively recite an action that effects the method from being performed in a specific manner other than generically reciting the propagation of a signal.
Claim 3 recites “further comprising capturing user feedback on results of the user query input into a search engine using the candidate words for expansion and using the user feedback to update the graph.” This step appears to further data gathering step or extra-solution activity. It is recited at a high level of generality that does not specifically disclose how the candidate words for expansion are used and how the graph is updated using the user feedback. This judicial exception is not integrated into a practical application because the claims do not affirmatively recite an action that effects the method from being performed in a specific manner other than generically reciting the propagation of a signal.
Claim 4 recites “wherein the user query input is a question input and activation of input nodes activates question word nodes.” This step refers back to part of an intended clause of claim 1 for “the user query input is a question input.” “Activation of input nodes activates question word nodes” is broadly written and does not fully disclose how activation occurs or what is meant by activation. Therefore, the claim is considered to be directed to a mathematical formula or equation, or organizing human activity, because the claims require gathering data, and based on the data apply a model to output results to a user. This judicial exception is not integrated into a practical application because the claims do not affirmatively recite an action that effects the method from being performed in a specific manner other than generically reciting the elements at a high level of generality or as part of an intended use.
Claim 5 recites “wherein the user query input includes an answer input in addition to the question input and activation of input nodes activates answer word nodes in addition to the question word nodes. This step refers back to part of an intended clause of claim 1 for “the user query input includes an answer input in addition to the question input.” “Activation of input nodes activates answer word nodes in addition to the question word nodes” is broadly written and does not fully disclose how activation occurs or what is meant by activation. Therefore, the claim is considered to be directed to a mathematical formula or equation, or organizing human activity, because the claims require gathering data, and based on the data apply a model to output results to a user. This judicial exception is not integrated into a practical application because the claims do not affirmatively recite an action that effects the method from being performed in a specific manner other than generically reciting the elements at a high level of generality or as part of an intended use.
Claim 6 recites “wherein the user query input includes an answer input in addition to a question input to refine search results to a style of answer and the candidate words are used for refinement of the search results to an answer style.” These features are considered to be intended use. The user query of the intervening claims are not positively recited as part of the claim, but are written as an intended use in the claims and therefore, the claims are not considered to be incorporated into a practical application.
Claim 7 recites “wherein activation of input nodes in the graph activates nodes with overlapping surface forms and lemma forms of the words in the user query input.” These features are considered to be intended use. Activation of input nodes in the graph is recited through a wherein clause and there does not appear to be a positive recitation. Furthermore, activating nodes with overlapping surface forms and lemma forms of the words in the user query input is recited generally with the term “activates nodes.” The user query of the intervening claims are not positively recited as part of the claim, but are written as an intended use in the claims and therefore, the claims are not considered to be incorporated into a practical application.
Claim 8 recites “wherein activation of input nodes in the graph applies edge relationship definitions for edges between question word and answer word pairs with different weightings for each relationship definition of an edge.” These features are considered to be intended use. Activation of input nodes in the graph is recited through a wherein clause and there does not appear to be a positive recitation. Furthermore, “applies edge relationship definitions for edges between question word and answer word pairs with different weightings for each relationship definition of an edge” is broadly written and does not specifically identify how the edge relationships are applied. It is also abstract, because the manner in which the claims interrelate 
Claim 10 recites a computer-implemented method for query expansion using a graph of question and answer vocabulary. A set of training data in a given domain in the form of training question texts and answer texts is provided. This is consider to be data gathering. Disjoint answer words in a training answer text are identified that do not occur in an associated training question text. This is considered to be a mental process, where user could identify where words overlap and words do not overlap. Nodes are added to a graph as question word nodes and answer word nodes. User can performs these tasks with a pen and paper, drawing a graph of the data. The answer word nodes are for the identified disjoint answer words in the set of training data. Edges are added to the graph between a disjoint pair of a question word in a training question and a disjoint answer word in an associated training answer. The user can perform this task mentally and then draw edges with a pen and paper for the drawn graph. This claim is considered to be a mental process with the user looking at associations to determine how to determine additional terms in creating an index. Here, the claim merely recites creating a graph of words by comparing terms in both question texts and answer texts, and it cannot integrate a judicial exception when considering the claim as a whole. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not positively recite features that integrate the claims within a practical application that includes more than an abstract idea.
Claim 11 recites “wherein adding edges to the graph comprises creating edges only between question word and answer word pairs with the question words and answer words having lexical or semantic relationships.” This claim appears to be mental activity that can be performed 
Claim 12 recites “wherein providing the graph includes providing relationship definitions for edges between question word and answer word pairs and providing a different weighting for at least one relationship definition of one edge.” This claim appears to be mental activity that can be performed with a pen and paper. User’s can draw definitions for edges and can further provide weights for the relationships.
Claim 13 recites “wherein adding nodes to the graph as question word nodes comprises conditionally selecting words from the training question texts according to predefined constraints.” This claim appears to be mental activity that can be performed with a pen and paper. User’s can have reasons or predefined constraints on choosing words to included within the graph.
Claim 14 includes a system. A graph of question word nodes and answer word nodes generated from a set of training data for a given domain in the form of training question texts and training answer texts is provided. The answer word nodes are of disjoint words that do not occur in both a training question text and an associated training answer text, and edges are provided between a disjoint pair of a question word node for a question word in a training question and an answer word node for a disjoint answer word in an associated training answer. A result of activated nodes is returned that are output as candidate words for expansion of the user query input. The manner in which the claim is currently recited provides data and return a result of activated nodes that are output as candidate words for expansion of the user query input; otherwise stated, data gathering and generating an output based on the data gathering. The claim recites additional features; however, the additional features do not appear to be limiting. The 
Claim 15 has substantially similar limitations as claim 3; therefore, it is rejected for the same reasons as claim 3.
Claim 16 recites “wherein the captured user feedback is only from particular trusted authors.” This claim can be performed by users by asking a series of authors feedback, such as a librarian helping professors locate content at a university, and updating the information based only on the feedback of professors or other trusted users. Therefore, the additional element is not considered to be eligible. It is not considered to be incorporated into a practical application, because it does not appear to be fully integrated into the claim as a limiting feature that updates the results of the graph in a specific manner that is embedded in a practical application.
Claim 17 has substantially similar limitations as stated in claims 4 and 5; therefore, it is rejected for the same reasons as claims 4 and 5.
Claim 18 has substantially similar limitations as stated in claim 6; therefore, it is rejected for the same reasons as claim 6.
Claim 19 has substantially similar limitations as stated in claim 10, except that it is directed to a system having a processor and a memory. The claim is rejected for the same reasons as stated in claim 10, above.
Claim 20 recites “provide a weighting for a question word node based on the frequency of occurrence of a question word of the question word node in the set of training data and the frequency of occurrence of an answer word of an answer word node in the set of training data; and provide weightings of edges between nodes configured to weight an edge according to the frequency of a disjoint question word and answer word pair across the set of training data.” This claim appears to be mental activity that can be performed with a pen and paper. User’s can count and calculate a frequency for words and can further provide weights for the relationships.
Claim 21 has substantially similar limitations as claim 11; therefore, it is rejected for the same reasons as claim 11.
Claim 22 has substantially similar limitations as claim 12; therefore, it is rejected for the same reasons as claim 12.
Claim 23 recites “wherein the processor is configured to receive user feedback on results of a user query input into a search engine using the candidate words for expansion and a graph updating component for applying the user feedback to the graph.” This step appears to further data gathering step or extra-solution activity. It is recited at a high level of generality that does not specifically disclose how the candidate words for expansion are used and how the graph is updated using the user feedback. This judicial exception is not integrated into a practical 
Claim 24 has substantially similar limitations as claim 16; therefore, it is rejected for the same reasons as claim 16.
Claim 25 has substantially similar limitations as claim 1; therefore, it is rejected for the same reasons as claim 11.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with filing a terminal disclaimer to overcome the double patenting rejection.

Conclusion
The prior art made of record, listed on form, PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165